DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 5: “shell type structure.” has been CHANGED to - - shell structure; - -
Claim 1, line 11: “a front side walls” has been CHANGED to - - front side walls - -
Claim 1, lines 18: “to allow driver” has been CHANGED to - - to allow a driver - -
Claim 4, line 4: “pin joint pins” has been CHANGED to - - pin joint - -
Claim 5, line 12: “a closed structure” has been CHANGED to - - the closed structure - -
Claim 5, lines 12-14: “to allow driver” has been CHANGED to - - to allow the driver - -
Claim 5, line 14: “a surface” has been CHANGED to - - the surface - -
Claim 6, line 5: “lower pint” has been CHANGED to - - lower pin - -

Drawings
The drawings were received on 01/15/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 and 4-6 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614